By the Court.
We clearly have not the power to order additional bail here, with a view to secure costs in the county court, whether past costs or future. And in regard to costs in this court, it has not been usual, in practice certainly, to require a'recognizance to secure them. And as the statute allows the excepting party in the county court to bring the case into this court upon motion merely, and without annexing any such condition, as is required in bringing writs of error, that recognizance shall be given to secure costs to the defendant in error, it is, perhaps, more natural and more reasonable to conclude, that no such security was expected to be given in eases like the present. In the case of writs of error, where the execution is stayed, as it now seems to be in all cases, from the time the writ is duly served upon the adverse party, upon making affidavit of bona fide confidence in its merits, the important thing to be secured is often the damage, which may be suffered in consequence of the delay. In regard to that, doubtless, the county court should require the excepting party to keep the other party safe, so far as it can be done by way of recognizance, or else not order stay of execution. But the costs in this court are so unimportant, that the legislature have not seen fit to require security in regard to them.